[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STAY
The court has pending before it a motion for summary judgment filed by Connecticut Insurance Guaranty Association, and a cross-motion for summary judgment filed by Benjamin F. Shaw Co. Currently before the Appellate Court is the case ofHunnihan v. Mattatuck Manufacturing Co., et al., A.C. No. 16601; the appeal contains questions of law which will likely affect the above-captioned matter. In light of the overlapping issues, this court, sua sponte, stays the proceedings in the above-captioned matter pending the outcome of the Hunnihan appeal.
Subsequent to the Appellate Court rendering a decision in the Hunnihan matter, counsel in the instant case should reclaim motions for summary judgment.
Handy, J.